June 1, 2011   Exhibit 10.11(b)

Flintlock Capital Asset Management LLC

515 Madison Avenue – 34th Floor

New York, New York 10022

Attention: David J. Walker

Re:    Management Agreement Renewals

Dear Mr. Walker:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the

“Management Agreements”). We are extending the term of the Management Agreements
through June 30, 2012 and all other provisions of the Management Agreements will
remain unchanged.

 

  •  

CTA Capital LLC

 

  •  

Emerging CTA Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

 

Very truly yours, CERES MANAGED FUTURES LLC By:  

/s/ Jennifer Magro

  Jennifer Magro   Chief Financial Officer & Director

 

FLINTLOCK CAPITAL ASSET MANAGEMENT, LLC By:  

/s/ David J. Walker

Print Name:   David J. Walker JM/sr  